Case 20-11964-mdc   Doc 38   Filed 12/31/20 Entered 12/31/20 12:32:45   Desc Main
                             Document     Page 1 of 2
Case 20-11964-mdc   Doc 38    Filed 12/31/20 Entered 12/31/20 12:32:45   Desc Main
                              Document     Page 2 of 2




                                                                    No Objection/Without
                                                                    Prejudice to any
          December 23, 2020                 /s/ LeeAne O. Huggins   Trustee Rights or
                                                                    Remedies
